Opinion filed April 13, 2006












 








 




Opinion filed April 13, 2006
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-06-00062-CV
 
                                                    __________
 
                                           IN RE MARK KUPSTIS
 

 
                                                Original
Mandamus Proceeding
 

 
                                             M
E M O R A N D U M   O P I N I O N
Mark Kupstis has filed
in this court a pro se petition for writ of mandamus.  Kupstis has failed
to state sufficient grounds to invoke the original jurisdiction of this court.
The petition is denied.
 
PER CURIAM
 
April 13, 2006
Panel
consists of:  Wright, C.J., and
McCall, J., and Strange, J.